OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on January 10, 1991, and maintained an office for the practice of law in West Seneca. The Grievance Committee filed a peti*203tion charging respondent with acts of professional misconduct, including converting estate funds. Respondent filed an answer admitting the material allegations of the petition, and appeared before this Court to submit matters in mitigation.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (a) (4) (22 NYCRR 1200.3 [a] [4]) — engaging in conduct involving dishonesty, fraud, deceit or misrepresentation;
DR 1-102 (a) (7) (22 NYCRR 1200.3 [a] [7]) — engaging in conduct that adversely reflects on his fitness as a lawyer;
DR 9-102 (a) (22 NYCRR 1200.46 [a]) — misappropriating client funds; and
DR 9-102 (b) (1) (22 NYCRR 1200.46 [b] [1]) — failing to maintain funds of a client in a special account separate from his business or personal accounts.
We have considered the matters in mitigation submitted by respondent, including the fact that respondent has made restitution. Accordingly, we conclude that respondent should be suspended for two years and until further order of the Court.
Pine, J. P., Wisner, Hurlbutt, Scudder and Kehoe, JJ., concur.
Order of suspension entered.